Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 3/10/2022 is acknowledged. Claims 14-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, it is unclear what amount of each component is required to make a “crispy topping having an appearance of melted cheese”. Specifically, the term “crispy” is subjective so one of ordinary skill in the art would not know the amounts of each component required to reach this subjective property. 
Regarding claim 7, it is unclear what is encompassed by the phrase “intensely-flavored”. This term is subjective and does not have an art recognized definition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy(US 2005/0196509) in view of Spanier(US 4568555).
Regarding claims 1,7, Murphy teaches a cheese slurry composition for topical prebake application on an outer surface of a baked dough product, the cheese slurry comprising

Murphy teaches that the topping has the appearance of melted cheese(paragraph 18). Murphy does not specifically teach that the topping is “crispy”. However, Murphy teaches that the topping can be applied on a cracker(paragraph 98) which typically has a “crispy” texture. Therefore, it would have been obvious to adjust the baking conditions and the moisture content in order to get a “crispy” texture that would complement the texture of crackers. 
Murphy does not teach the presence of reducing sugars, polyols, enzyme-modified cheese, buttermilk, whey maltodextrins, or yeast extract so the cheese slurry is resistant to browning and burning during baking. 
Murphy does not specifically teach that the starch is a pregelatinized starch. However, Spanier teaches a shelf stable cheese sauce comprising gums and pregelatinized starch. Spanier teaches that the pre gelatinized starch helps to stabilize the viscosity of the sauce(col 6, line 53-68). It would have been obvious to use pregelatinized starch in the slurry of Murphy in order to help stabilize the viscosity of the cheese topping. 
Murphy teaches applying the slurry to a dough component in order to form a multi-textured baked snack(paragraphs 97-100). Since Murphy teaches that components of the slurry as claimed, the product would be considered “intensely-flavored” as claimed. 
Regarding claims 2,11, Murphy teaches that the slurry comprises waxy corn starch(paragraph 39) which comprises amylopectin and no amylose. 

Regarding claim 5, Murphy teaches that the slurry can comprise a variety of cheese powders in order to provide different cheese flavors to the composition(paragraph 57) but does not specifically teach a cream cheese powder. However, it would have been obvious to apply a cream cheese powder in order to provide a cream cheese flavor to the baked product. 
Regarding claims 6,8, Murphy does not teach that the slurry comprising a bake-stable fruit or vegetable component. However, Murphy teaches that the slurry is intended for a number of dough products including vegetable products(paragraph 98). Therefore, it would have been obvious to include a bake-stable vegetable component in order to complement and add flavor to the baked product. 
Regarding claim 9, Murphy teaches applying the cheese topping to food products(paragraph 97) but does not specifically teach that the cheese topping forms at least about 20 percent by weight of the baked dough product. However, since the cheese topping is added for flavor, it would have been obvious to adjust the amount of cheese topping depending on the amount of cheese flavor desired in the food product. 
Regarding claim 10, Murphy teaches that the baked snack can be a cracker(paragraph 98) which typically contains a low moisture content of about 5 percent or less. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791